Third District Court of Appeal
                               State of Florida

                          Opinion filed May 22, 2019.
                             ________________

                               No. 3D18-2623
                          Lower Tribunal No. 14-9874
                             ________________

                               Hector Lopez,
                                   Appellant,

                                        vs.

                            The State of Florida,
                                   Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Martin Zilber, Judge.

      Hector Lopez, in proper person.

     Ashley Moody, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before LOGUE, SCALES and HENDON, JJ.

                   ON PARTIAL CONFESSION OF ERROR

      PER CURIAM.

      Hector Lopez, the defendant below, appeals an order summarily denying his

Florida Rule of Criminal Procedure 3.801 motion for correction of jail credit.
Lopez’s motion is facially insufficient because the motion is not under oath and

otherwise fails to contain the contents required by rule 3.801(c). As the State

properly and commendably concedes, however, the trial court erred by denying

Lopez’s motion without giving him leave to amend the motion. See Fla. R. Crim.

P. 3.801(e) (incorporating the amendment procedure under Florida Rule of

Criminal Procedure 3.850(f)(2) for timely but facially insufficient post-conviction

motions); Belanger v. State, 146 So. 3d 136, 137 (Fla. 3d DCA 2014).

Accordingly, we reverse the order under review to allow Lopez to file a facially

sufficient rule 3.801 motion within sixty days of the issuance of this Court’s

mandate. See Belanger, 146 So. 3d at 137.

      Reversed.




                                        2